             Case 3:19-cv-01531 Document 1 Filed 09/27/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA,                     :
                                              :
               Plaintiff,                     :       Docket No.
                                              :
VS.                                           :
                                              :
FAITH DORIO,                                  :
                                              :
               Defendant.                     :       September 27, 2019


                                      COMPLAINT

       NOW COMES the United States of America, by and through its undersigned attorneys,

and alleges the following:

       1.      This is a civil action brought by the plaintiff, United States of America, on behalf

of the United States Department of Veterans Affairs (“VA”) to reduce to judgment a debt owed by

the defendant to the VA.

       2.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1345.

       3.      The Defendant, Faith Dorio, is an individual who resides in the State of

Connecticut, and is within the jurisdiction of this Court.

       4.      On or about April 18, 2011, Faith Dorio (the “Defendant”) executed a National

Nursing Education Initiative (NNEI) Scholarship Program Agreement.               Pursuant to this

Agreement, Defendant was awarded NNEI funding for tuition and reasonable educational

expenses in furtherance of her nursing education. By accepting this NNEI award, Defendant

agreed, inter alia, to serve a period of obligated service with the VA for three years. See NNEI

Agreement, attached hereto as Exhibit A.
             Case 3:19-cv-01531 Document 1 Filed 09/27/19 Page 2 of 3




       5.      Defendant was awarded her nursing degree on or about March 3, 2013. On October

10, 2013, Defendant tendered her resignation from the VA, effective November 1, 2013. As of

her separation date from the VA, Defendant had only completed 8 months and 3 days of her three-

year service obligation, and was in breach of her NNEI agreement.

       6.      The terms of the NNEI agreement provide that if the Defendant breached the

agreement by failing for any reason to complete her period of obligated service, the United States

shall be entitled to recover triple damages. See Exhibit A at 2, ¶ 5.

       7.      Defendant is indebted to the United States in the principal amount of $57,597.02,

plus interest on this principal in the amount of $2,316.23, for a total debt of $59,913.25. See

Certificate of Indebtedness, attached hereto as Exhibit B.

       8.      Demand has been made upon the Defendant by the United States for the sum due,

but the amount due remains unpaid.

       WHEREFORE, the United States demands judgment against the Defendant for the total of

$59,913.25, which includes accrued interest on the principal of $2,316.23.




                                                 2
             Case 3:19-cv-01531 Document 1 Filed 09/27/19 Page 3 of 3




       The United States further demands, pursuant to 28 U.S.C. Section 1961, that interest on

any judgment be at the legal rate until the judgment is paid in full.

                                              Respectfully submitted,

                                              UNITED STATES OF AMERICA

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                                  /s/

                                              LAUREN M. NASH, ct01705
                                              ASSISTANT UNITED STATES ATTORNEY
                                              UNITED STATES ATTORNEY’S OFFICE
                                              157 CHURCH STREET, 25th FLOOR
                                              NEW HAVEN, CT 06510
                                              Tel.: (203) 821-3700 / Fax: (203) 773-5373
                                              Email: Lauren.Nash@usdoj.gov




                                                  3
                       Case 3:19-cv-01531 Document 1-1 Filed 09/27/19 Page 1 of 4

           Department of Veterans /trffairs
                          NAT10NAL NURSiNG EDUCAT10N.INITIATiVF(NNEl)
              . ¨ ・ SCHOLARSHIP PROGRAM AGREEMENT
           . .rf,lStnUCflON$: Do not make any       alteratlini to thla document: Onty use batlpolnt pen to complete.

SEC■ ON A― The Deparlment ofVeorans AfaiFe.● AI Employoe                          7. Notlfythe Program Coordlnatorlnwdtlng, of anyof the
lnco曲 e Scholarhlp Progttm c:SnWates・ blbhed byT出 ●VIII                           followlng changes wllhlr.r 10 dqye: change In namer address,
ofPubll●   LaW 10● 308仙 o    D● partment   ofVeteran3 A籠 iro Hcalth               (olophono nurhber, enrollment statua, plan of study, or
                                                                                  scademlc rtandlng.

席黎・ ・ 棚 脚満 雷席脚1躙躙・                                                                8. Qomplete all courseworkwllhln a maxlmum of,lhree
                                                                                  years afler enrollment forlu[-tlme sudents and a maxlmum
NNEI.
                                                                                  6f tbt y'ears afler enrolknent lor part-tlms students.
                          ヤ
編酬 L♀ 器o Ⅷ    罵脇‖淵 辮 槻阻dぃ。 9.                                                        Ensure lhat the NNEI program ofidals have acoees to
                                                                                  educational or iralnlng lnstltuton offlclal tanscrlpts and
         Emplqβ
un!ted states for■             o inα DnOve Scho:atthlp program,.
                           otrer                                                        lnformation and dooumente requlied b asseas lhe
the under secntary tr Hea!th agroo3 tO:


            :彎 ・
                                                                                  ecaqemlc atandlng, status' and progless of the schohrshlp
                                                                                  roclplenl"


      欄
     棚 機謝
        肺 顆   響                                                                   10. Sena a pedod of obllgated aeMce. Allfull-tlme and
                                                                                   parl-flryre employeea who enroll ln lho Ploglam must sele a
                                                                                  .berroqbtoHlgaftao een tca aa tull-flme'ehpbyeealh the
     2.Ensurettat each em口 oyee 38:Oded to panlclpale:nther                       Veterans Health Admlnlstatlon (VHA). A fulFtlme student
     E:SP 13 an eligluc Depttment employee whol at Ofthe date                     wlll lncura servlce obllgadon of three yeare, regardleaa of

     肌譜鵠瞥肥棚響躙鶏酬器      ♂
                    器VpFeCedh9.
                rmm酬 由                                                   聞 癬脚硝榊楊 ぎ31
                                                            llpallon


     盟脳『 胤悧鳳:m∵
              :‖


     l棚朧 網 鶏 絆
             酬 露馘 I訛 薔    肝
                                                                        ・榊 墨網 硼 蝉 織 F
     Ⅷ 棚
    ・appdntmettto tte podbn.
                             i癬      師舗欄                   i耐                     ll.Serve he period〆 oЫ lgated 6erVi
                                                                                  healh swlces in fu‖ ―
                                                                                                                             by provldlng
                                                                                                         tlme dlnica:prad:∞ ofme profession
                                                                                  for wh:ch tlJ■ od O「 ln antter healt卜 caro posit10n in an
                                                             nd
:翼 躍路脳辮                      耀瑞 重L:LttTT°
     l,ACCept he NNEl award provlded by the under secrelary ror
                                                                                                鼈    キ
                                                                                                     品
                                                                                   R鵬 棚 :酬:鶏 謂:織鵬 柵 『
     Heatth under Sectlon Bl ofthio agreement
・
     2. Pursuo oducatlon oftコ lnlng:n a neid leadlng to                                                                                       ・
                                                                                         「each of NNtt AWard.ra partlcipart
                                                                              8ECT10N D‐ 日
                                                                                   1̀Fal:sto accept payment o「   lnsmcts tho oducattona:
                                                                        l
                                                                                   lns樹山don to whiぬ   tho ochola由 lp pay口 ont3● re to be
. metaFy fOr Healthわ rp由饉
                        d,010nln the NNEL

     3. Malnlain tull-llme or part-tlme enrollrnont untll complstlon of
     the cowse of atutly forwhldr lhe echolarohlp award la pttovlded'

     4. Malntaln an accrptablo lovel of acadamic sianding as
     determined by tho educatlonal lnrlltullon, while enrolled ln the              award o「 :nStructs tho ochoOl口 ottO a000pt paynenti
     course of otudy for whlch the edrolarehlP award ls provlded'

      5. Malnoin an acoeptable level of wo* performanoo and
      conducl prlor to feginnlng thelr eervlca obllgstlpn pedod'
                                                                              ̀亀 Iξ 鵠 潮1抵r継 躍躍￨∬酬躙!L潔鶏路                                            l「

                                                                                   the∞ ur80 0ftttudy forwhiぬ he award is provided:16
                                                                                   d13m:38ed from the edumlional:n3utu‖    On fOr d:sclp‖   nary
      8. Mahrtaln VA employment whlle enrolted ln lhe course of

                                                                                   臓器F悧寵蝋獄灘∬嵩
                                                                                                                               dJudy or
      iduca0on or Ualnlni f6r wtrlch lhe scholarahlp ig provldod.


    m閣 :lo‐ ooo3L‐4
                                                                                                                      Appllcant iniua:
                                                                Page 1      of2



                                                                                                  EXHIBIT A
                                      Case 3:19-cv-01531 Document 1-1 Filed 09/27/19 Page 2 of 4

                                                    rTloNAL I{gRStNg'EDUOATION lN }TIATIVE (N NEI )
                                                        SGHOLARSHIP PROGRAM AGREEMENT
    orfaile to meet any appllcable [cenaure rsqulrement lnlhe                                                                      2. Tho Under Secretary for Health may waive or suspend the
    ias'of any olher healih{arc personnelwho provlde ellher                                                                        partlclpantts servlce or paymont o,blllatlon lncuned under thle
                                                                                                                                   09reement眈       ・
    direoi pellont-caro scrvlcbe lncldent to direct patlcnl'qare'
    aeM&i, durlng a pcrlod of tlma determlned under regulatlons                                                                    ・
                                                                                                                                     à・ Oom口 僣n   bythe pa口 clpant wlh the ttm3 and
    prescribed by the Sectetar)4 or. falle to malntaln employmont,                                                                   oond1lons ofthe agreement:simp● 381b:e due to
    whlle enrolled ar a part-tlmo studeflt ln the course of trslnlng                                                                 drcumstance beyond the∞ ntrol ofthe pani。 :pant,or
    being purcuod undor the NNEI ae a Department omployob tho
    parilclpant !ha[, lnrteed of performlng ths servlse obllgatlon                                                                   b̀in Ca603 nOtre:ated to pangraph 2.a.t when neldered
    lncurred undolthle egrcomont, ropay to the Unllod Statos all                                                                     in the bestlnterest ofthe Depa‖ hent ofVeterane Attirs.
'   funde paid.to tho parlldpent undorthie agrooment. Paymont of                                                                     Such ded観 o"Wli be made by the under secretary for
    lhte amount musl bs mado wlthln ono yaar from tho date                                                                           Health on an indludual basi3̀
     academlc falnlng lermlnatee.
                                                                                                                                SECT10N F― Con30nt fOr Relea30 0finfoHnaせ        on。
     3,'Falle tb mblntoln aq rcoophbto lovetof wo* ierformancl or'
                                                                                                                                      Tho undendgned empi● yee● o向 Bttto● lloWthe

    '
     condud prlpr tri boglnnlnO thok tcnvlce- obllgatlm hlriod. Tho
      pa(lclpanl lrtermlnatod from lho echolanhlp Progfatn wlthout                                                                P蠍                         ∴
                                                                                                                                  ..educatlonalinstllmOn etams and aCademlc standing
     iiaumty and fire paillclpent'3 adlont do not tdgger any of thc
     llabfity term,.noied ln Sactlon D,                                                                                               淵 器 榔 蹴躙 :酬 鰭Υ
                                                                                                                                        ふ脚 淵暇1躙
     4. Falta'to malntsh VA employment while bnrollsd aa a full-tlme
     student ln tha course of educitlon or Ealnlng fur whlctr the
     sctrolarahlp award ls provlded.
                                                                                                                                     :脚 肥
                                                                                                                                    柵翠  『               柵
                                                                                                                                                sdtolarshlp'
                                                                                                                                    voluntarlly revoked after the award of the            the


                                                         p昴 od Of Obl:]:『 :ervlellhenl
                                                                                                                        ・           rcholarshlp award wlll be termlnatod Fnd lhe appllcant will
                                                                                                                                    ::ablefor damagesln eα   Юrdanoo輪         pr●VIslono    of Socuon
     comp:● tesuttpliClpanr●
                                                                                                                                    7675=Tl:o30,Uplted States Codet
     an amount・ ofmple damage3 determlned in accordance wih                                                                     SECT10N e・ benera:Pttvi3iOn3.・
     the僣 l:OWlng ttmЧ :自 :                                                                       ・                 .
                ・ ・             AB3Φ              IIt‐   61rtl:n whlch                                                                      i践鑑乱
                                                                                                                                    濡識器驚瑞鰤甜淵∬   1闇 譜牝
      ・"パ =:s elle amountthe un:ted States:s enl鶴 ed                                          to ttЮovo畷
                                                                                                                                    r00mat10ns bsu"bythqundersecoteryfOr Hc劇 !h tO ̲
         il●   II:6the Sum oF
                                                                                                                                    濡::器 ‖     Ⅷ躙濡肥鶴 器
                                                                                                                                         lil門 鳶出                                                        l

                 Ca)The amounts pald undorth18 0ubttapten to or On                                                               The perlod of obligated 3erulcc   fc   thle agreement ls
                 behal「 br」 he partldpanti and


                                                                                                                                                                        Month3′ O Days
     .          ￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨liillllllllllllllllllllllllllllllllllllllllllllllllist

                                                                                                                                 ̲2Years―

         ・'げ ■s the lotal number of months m the paFtiClpanf8 per10d

          鑑1:闇 悧                           T:肥        拙闘閻                                      撚 温・                         .




          刊 o38,United Statoo Oode.
                  t h he numberofmo山 3 0fSuCh penoJ9erved by the
          "ξ
          pa測                                                                                  ■鶴
                                                                                                038,Unlted
          States  COde.     .r.
             "3att in a圏 "anC"With          7673・
                                                                     .
                                                                  Sea10n
          The amount he Unhed etatea le enlJod to reoover thallbe                                                                 DATE

          隠肥辮認鷺
              ま       。
                   ぶ灘践鷺
               糀鵠鞣肥百                                                                                                    r




                                                                                                                                  HEALTH ADM:NiSTRAT:ON1 0R AUTHORiZED REPRESENTAWE


           serv腱
                                                                                                                                                        ・
                         .



                                                                                                                                  DATE
SECT10N E‐ Canoolalo■ ,Suspe剛3ionl● nd Walver ofOb19at10n                                                                                                                                         y'
                       ″1摯 悧出期鼎嘲幣協隅留器1∬
      酬 鰤 肥躙 獣躍 鵬 憾鵡 輛                                                                                                            reco関 し
                                                                                                                                                   ｀



    Ⅷ翻T1080003L‐ 4                                                                                             Paga2ot2
Case 3:19-cv-01531 Document 1-1 Filed 09/27/19 Page 3 of 4                           ・
              「                      。
                                         ・            ｀
                                                          ・
                                                          ヽ
                                                                   (

        NNEIrEISP7vANEEP ―     NDMENTREQUEST FORM




                                                          ・   '・                              ・
                                                  ・                」        ・li.1・
                                             ..・                       1・            i′ il、       11・


               SECT10N ll Amo■ dld P10n oFStudy,




                                         ・・                    ヽ・・ :lll''l...・
                                                                               ・
                                                                                ・
                                                                                         :            ・
                                                                                                        1・ .・

                  ■111.十     !̲・
                                   r・         ￨
                                                               ・               ・                  ・
              Case 3:19-cv-01531 Document 1-1 Filed 09/27/19 Page 4 of 4
                                                  ・
                                                      .°   (
                              (                  。

HRRO Rev9J■            NNEUttCP′ V』 EEP   AMENDMENTREQUEST FORM
                        Case 3:19-cv-01531 Document 1-2 Filed 09/27/19 Page 1 of 1




                                                            AGENCY NAME
                                                           CrY AND STATE
                                          CERT「ICATE OFINDEBTEDNESS

Debtor(s) Name(s) and                                              Faith Dorio

Address(es)      :

                                                                               CT
TOtal debt duc Untted States as of 03/27/2019                :                      $57,597.02

I certiff that Bill of Collections records show that the debtor(s) named above is/are indebted to the United
States in the amount stated above, plus additional interest on the prinoipal balance of $ 2.316.23      from
l2lOZl2Ot3                     at the annual rate   of             o/o.
                                                                          Interest accrues on the principal amount of this debt at
the rate   of$                                per day.

Theclaimaroseinconnectionwith[Describewithstatementsuohas..aloanmadebythe@,,'
"a Govemment-insured or guaranteed loan made by a private lender and assigned to the United States," "a charge by
the                      for goods and/or services," or "an overpayment or enoneous payment by the



[Statemcnt ofthe relevant facts,including:How the debto<s)beCame indebted to the United States;the date the
debto<s)defaulted on the loan,note,or obligation;principal balance ofthe debt;amount and rate ofaccrued interest
on principal balance;additional charges such as penaltics and adnlinisttative costs;date oflast voluntary payment;
and statutory authodties.]



CERTIFICATION:Pursuantto 28 USC§                  1746,I certitt underpenalty ofpeJury thatthe foregoing is ttue and
correct,



Leメ an      RoJones I恕 讐                    Leソ   hn R
                       顎i埋 Tdり
241282               //bate:2019.03.271319:02‐       04・   00:   3/27/19

(Narne and Title) (Signature)                                    ①誠C)




                                                                                    EXHIBIT #
